Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/16/2022 has been entered.

Allowable Subject Matter
Claims 1-2, 4, 7-9, 11, 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments found at pages 8-10 of Remarks dated 08/16/2022 are persuasive for placing claims 1, 8 and 17 in a condition for allowance. No prior art has been found that alone or in combination teaches a cantilever-type probe for measuring one or more characteristics of a sample substrate, comprising: the first metallic coating comprises at least one of tungsten or ruthenium … wherein a portion of the second metallic coating extends above the first metallic coating in an overlap region, as further defined at claim 1.  No prior art has been found that alone or in combination teaches a sensor for measuring one or more characteristics of a sample substrate, comprising:  the first metallic coating comprises at least one of tungsten or ruthenium … wherein a portion of the second metallic coating extends above the first metallic coating in an overlap region, as further defined at claim 8. No prior art has been found that alone or in combination teaches A method of manufacturing a cantilever-type probe, comprising: the first metallic coating comprises at least one of tungsten or ruthenium … wherein a portion of the second metallic coating extends above the first metallic coating in an overlap region, as further defined at claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH PATEL whose telephone number is (571)272-1968. The examiner can normally be reached 8:00 am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PARESH PATEL/Primary Examiner, Art Unit 2868                                                                                                                                                                                                        



August 27, 2022